Citation Nr: 0313684	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  97-14 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction.

2.  Entitlement to a rating in excess of 60 percent for 
hepatitis B and C from November 18, 1997.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1969 to December 1971.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from September 
1997 and August 1999 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  The August 1999 
rating decision denied service connection for erectile 
dysfunction.  The September 1997 decision granted service 
connection for hepatitis and evaluated the disorder as 10 
percent disabling, effective January 26, 1996.  The veteran 
appealed for a higher rating.  A subsequent rating action 
increased the disability rating for hepatitis to 60 percent 
from November 18, 1997.  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected disorder.  In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of 
the present appeal regarding hepatitis B and C), separate 
ratings can be assigned for separate periods of time based on 
the facts found - "staged" ratings.  In a recent Board 
decision, implemented by a September 2002 RO decision, the 
disability rating assigned for hepatitis for the period from 
January 26, 1996 through November 17, 1997 was increased to 
30 percent.  The issue of the proper evaluation of the 
disability due to hepatitis from November 18, 1997 remains on 
appeal, and will be addressed in the remand portion of this 
document. 


FINDING OF FACT

The veteran's erectile dysfunction is likely secondary to the 
his service-connected major depression and medication taken 
for this condition.  




CONCLUSION OF LAW

Service connection for erectile dysfunction is warranted.  
38 U.S.C.A. §§ 1110,  5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000. 

The Board finds that compliance with the mandates of the VCAA 
is adequate regarding the issue addressed on the merits 
below.  The appellant was provided a copy of the decision 
explaining why service connection for erectile dysfunction 
was denied.  By a statement of the case (SOC) in June 2000, a 
supplemental statement of the case (SSOC) in April 2002, and 
various VA correspondence, he was advised of the controlling 
law and regulations.  Although the notice provided in this 
case may not fully satisfy the guidelines provided by the 
Court in Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
Board finds that in light of the disposition below, any 
further notice would serve no useful purpose.    

With regard to the duty to assist, all identified pertinent 
records, including of VA treatment, have been obtained.  
Furthermore, the Board arranged for a January 2003 VA 
examination with advisory medical opinion.  The evidence of 
record is sufficient to address the matter at hand, 
especially in light of the determination below.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, __F.3d__, Nos. 02-7304, -7305, -7316, (Fed. 
Cir. May 1, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that 38 C.F.R. 
§ 19.9(a)(2) is inconsistent with 38 U.S.C. § 7104(a).  The 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) because, 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  

In August 2002, the Board undertook additional development on 
the claims involving erectile dysfunction and hepatitis B and 
C pursuant to 38 C.F.R. § 19.9(a)(2).  This has been 
completed with regard to the issue involving erectile 
dysfunction.  Evidence obtained on development includes the 
report of a VA examination with a medical opinion on this 
matter.  In light of the fact that the determination below is 
a full grant of benefit sought with regard to the claim of 
service connection for erectile dysfunction, remanding that 
issue to the RO for their initial consideration of the newly 
obtained evidence would serve no useful purpose.  The 
appellant clearly is not prejudiced by the action on the 
merits below.

Factual Background

Service medical records do not reveal any complaints or 
findings with regard to erectile dysfunction.

A May 1974 VA request for medical examination indicated that 
the veteran was to be examined for problems including a 
nervous condition, residuals of VD (chancre) and claims of 
impotence.

An April 1998 VA outpatient treatment record indicated that 
the veteran was seen for complaints including depression and 
erectile dysfunction.  It was noted that the veteran has had 
worsening problems with erectile dysfunction since he had 
chancroid in 1971. 

In September 1998, the veteran submitted a statement 
asserting a claim for service connection for erectile 
dysfunction.  

A November 1998 VA examination noted that the veteran 
reported he had only marginal erectile capability since 1971 
when he was treated for prominent inguinal adenopathy with 
appreciable penoscrotal edema.  Over the last several years, 
he had had no significant erectile capability at all.  The 
diagnosis was erectile dysfunction, etiology undetermined.  
Psychogenic etiology was noted as one of the potential 
causes.

On VA examination in March 1999, it was noted  that the 
veteran underwent studies for an impotence evaluation.  
Findings from the report of hormone evaluation revealed that 
the veteran's serum testosterone and serum prolactin were 
both within normal limits.  The examiner indicated that based 
on the current studies, he did not believe that the veteran's 
impotence was related to the lymphogranuloma venereum 
encountered during service in the 1970s.  He noted that this 
condition did not impair the veteran's blood flow to the 
corpora.  The diagnosis was impotence (erectile dysfunction), 
and the examiner concluded that he did not consider the 
current impotence to be a service-connected disability.

The assessment on an April 1999 VA outpatient treatment 
record was erectile dysfunction (probably vascular etiology).

On VA examination in June 1999, the physician noted his 
reservations regarding any relationship between the veteran's 
lymphogranuloma venereum and current impotence.  He found 
that in the event the studies demonstrated obvious 
vasculogenic impotence, the primary disease process could not 
be definitely indicted as the source of the impaired blood 
flow. 

In a letter dated in September 1999, a private physician 
indicated that it is possible that some type of psychological 
trauma from the chancroid the veteran suffered in the 1970s 
would prevent him from having adequate erections.  He stated 
that he did not believe that there was a direct effect of the 
chancroid on the veteran's vascular supply to the penis and 
that the impact on his erectile power would be merely a 
psychological effect.

On VA mental disorders examination in November 1999, the 
veteran was diagnosed with major depression and sexual 
dysfunction - primary impotence from multiple etiologies.

By way of an April 2000 decision, the RO granted service 
connection for major depression.

October 2000 VA records show that the veteran had some 
success with Sildenafil (Viagra) treatment for erectile 
dysfunction.

On a May 2002 VA Form 646, the veteran's service 
representative asserted that the veteran's erectile 
dysfunction was secondary to his service-connected major 
depression. 

In August 2002, the Board referred the case for additional 
development to include a VA examination with medical opinion 
as to the etiology of the veteran's erectile dysfunction.

On VA examination in January 2003,  the physician noted that 
he had seen the veteran for previous examinations in 1999 and 
2000.  He reported that the veteran continued to be impotent 
despite being prescribed with Sildenafil.  He noted that the 
veteran had a history of chronic depression and had been on 
antidepressants.  The impression was erectile dysfunction, 
and the examiner indicated that this may well be related to 
chronic depression and ongoing performance anxiety.  He 
further opined that antidepressants probably were playing a 
role.  The examiner noted that prior examinations had related 
the erectile dysfunction to the possible effects of 
lymphogranuloma venereum, but concluded with the opinion that 
he would consider it probable that depression could be an 
etiologic factor along with his antidepressant medications.          


Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Here, the claimed disability is clearly shown, as the veteran 
has had a medical diagnosis of erectile dysfunction for many 
years.  While erectile dysfunction was not diagnosed during 
service, the veteran and his representative have asserted 
that the condition is secondary to his service-connected 
major depression.  The issue at hand turns on whether there 
is a nexus between the veteran's current erectile dysfunction 
and the major depression that has been service-connected.  As 
this is a medical question, the Board obtained an advisory 
medical opinion.  On January 2003 VA consultation with a 
physician who has seen the veteran on numerous occasions in 
the past three years, the impression was that the veteran had 
erectile dysfunction despite his Sildenafil treatments.  The 
VA physician specifically indicated his medical opinion that 
the veteran's erectile dysfunction was probably etiologically 
related to his major depression and the antidepressants 
prescribed for that condition.  There is no medical evidence 
to the contrary.

With medical evidence showing that there indeed is a nexus 
between the veteran's current erectile dysfunction and his 
service-connected major depression, service connection is 
warranted on a secondary basis.  See 38 C.F.R. § 3.310. 

ORDER

Service connection for erectile dysfunction is granted.


REMAND

As was noted above, the Board undertook additional 
development on the matters at hand pursuant to 38 C.F.R. § 
19.9(a)(2).  This was completed, and additional evidence 
including records of recent treatment for hepatitis B and C 
was obtained and associated with the claims file.  As was 
also noted above, the Federal Circuit invalidated 38 C.F.R. § 
19.9(a)(2).  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, supra.  The Federal Circuit 
also determined that 38 C.F.R. § 19.9(a)(2)(ii), which 
provided "no less than 30 days to respond to notice," was 
contrary to 38 U.S.C.A. § 5103(b), which provides the 
claimant one year to submit evidence, and invalidated 
38 C.F.R. § 19.9(a)(2)(ii).  

In light of the Federal Circuit decision, the Board may not 
proceed with further appellate review regarding the remaining 
issue without remanding the claim to the AOJ for their 
initial consideration of the additional evidence obtained.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.	The RO should review the claims file 
to ensure that any notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the notification 
requirements and development 
procedures in Sections 3 and 4 of the 
Act (38 U.S.C.A. §§ 5102, 5103, 5103A 
and 5107) are fully complied with and 
satisfied.  

2.	The RO should ensure that copies of 
complete records of any treatment the 
veteran received for the disability at 
issue are associated with the claims 
file.  (Some records have already been 
obtained through development initiated 
by the Board).

3.	The RO should then readjudicate the 
issue remaining on appeal.  This 
should include consideration of all 
evidence of record, including all 
evidence added to the record since the 
April 2002 supplemental statement of 
the case (SSOC).  Evaluation of the 
veteran's service-connected hepatitis 
B and C should be considered under 
both the new and the old criteria, as 
identified in the April 2002 
Supplemental Statement of the Case.  
See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

If the claim remains denied, the RO should issue an 
appropriate SSOC and provide the veteran and his 
representative the requisite period of time to respond.  The 
case should then be returned to the Board for further 
appellate review, if otherwise in order.  No action is 
required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



